NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ALBERT DEMETRIUS DOUGLAS,        )
DOC #718884,                     )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-697
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for Lee
County; Mark Steinbeck, Judge.

Howard L. Dimmig, II, Public
Defender, and Timothy J. Ferreri,
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.